Filed 9/11/13 In re Alfredo D. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re ALFREDO D., a Person Coming
Under the Juvenile Court Law.                                        B246998

THE PEOPLE,                                                         (Los Angeles County
                                                                    Super Ct. No. YJ37108)
         Plaintiff and Respondent,

         v.

ALFREDO D.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Wayne C. Denton, Commissioner. Affirmed.


         Stephen Borgo, under appointment by the Court of Appeal, for Appellant.


         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle and Stacy
S. Schwartz, Deputy Attorneys General, Attorneys for Respondent.


                                    ______________________________
       The People filed a petition (Welf. & Inst. Code, § 602) alleging that Alfredo D.
committed the offenses of possession of burglary tools and receiving stolen property.
(Pen. Code, §§ 466; 496, subd. (a).) The juvenile court dismissed the possession charge
and sustained the petition for receiving stolen property. We affirm.
                                            FACTS
       At approximately 2:00 a.m., police officers responded to reports of individuals
checking car door handles and entering a Ford Explorer. Upon arriving at the scene, the
officers found four individuals inside the car. Alfredo was in the front passenger seat,
another person was sitting in the seat behind him, and two others were lying down in the
trunk area. The officers detained all four individuals, searched the car, and found a
flashlight, a wire-cutter, a pair of pliers, GPS systems, skateboards, and computers inside
the car. Additionally, the police found a removable center console located in the front
passenger side seat, which contained a camera, sunglasses, business card, and the
registration information of John Svetlik.
       Svetlik lived down the street from where the police found the silver Explorer. The
police informed Svetlik about the items they found in Alfredo’s possession. Svetlik said
the items belonged to him and that they were in his car when he checked it at 3:00 p.m.
that afternoon. He then checked his car, discovered that the door had been opened, and
the items found in the center console were missing from the vehicle.
       A petition alleging the offenses noted above was filed. At the adjudication, the
People presented evidence establishing the facts previously summarized. Alfredo
testified that the Explorer belonged to his friend, Crystal, who used to be his neighbor in
Long Beach.1 Crystal was not called as a witness. Alfredo said he could not get in touch
with her prior to the court date. He claimed that he ran into Crystal while he was walking
around his neighborhood at approximately 8:00 p.m. that evening. She proposed that
they “cruise around.” After dropping off Crystal’s friend in Wilmington, they had

1
       Crystal was not one of the four persons in the car when the police arrived.
The police found a driver’s license for Crystal Ibyerlein in the car and the vehicle’s
registration was also in her name.

                                              2
planned to go to Redondo Beach. However, at around midnight, Crystal drove to where
the police eventually found the car. She told Alfredo that she was going to see a friend
and that she would return shortly. She never returned. Alfredo testified that he fell
asleep in the car after 15 minutes, and awoke to the police car’s headlights. Alfredo
claimed that he never left the vehicle and was not involved in taking any property.
He did not address how the stolen items came to be next to him inside the vehicle.
                                       DISCUSSION
        Alfredo argues the evidence was not sufficient to support the juvenile court’s
judgment that he knew the property in his possession was stolen. We disagree.
        “On appeal, we review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence . . . from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.”
(People v. Snow (2003) 30 Cal.4th 43, 66.) This standard of review applies to juvenile
cases as well as those in which the prosecution relies mainly on circumstantial evidence.
(In re Roderick P. (1972) 7 Cal.3d 801, 809; People v. Maury (2003) 30 Cal.4th 342,
396.)
        In order to be convicted of receiving stolen property, it must be shown that (1) the
property found in the possession of the accused was acquired by means of theft or
extortion; (2) the accused received, concealed or withheld such property from its owners;
and (3) the accused knew that the property was stolen. (People v. Siegfried (1967) 249
Cal.App.2d 489, 493.) “Knowledge that property was stolen can seldom be proved by
direct evidence and resort must often be made to circumstantial evidence.” (People v.
Vann (1974) 12 Cal.3d 220, 224.) As to the circumstantial evidence, “‘[p]ossession of
recently stolen property is so incriminating that to warrant conviction there need only be,
in addition to possession, slight corroboration in the form of statements or conduct of the
defendant tending to show his guilt. [Citations.]’” (Ibid.) This corroboration can take
the form of an unsatisfactory explanation of the possession or by suspicious
circumstances. (People v. McFarland (1962) 58 Cal.2d 748, 754.)



                                              3
       Alfredo does not contest that he was in possession of the stolen property just hours
after the items were stolen. As a result, we need only look to whether there was
sufficient evidence to corroborate that Alfredo knew that the property was stolen.
We find there is sufficient evidence.
       People v. Peters (1982) 128 Cal.App.3d 75 (Peters) is instructive. In that case,
police searched the defendant’s car after he was arrested for robbing a restaurant. (Id. at
p. 81.) Behind the driver’s sun visor, police found a check-book, guarantee card, license
and medical identification card belonging to individuals who had each been robbed on
previous occasions. (Ibid.) While the defendant admitted to being in possession of the
items, he claimed someone else placed the items in his car and that the circumstances
were insufficient to prove that he had knowledge that the items were stolen. (Id. at
p. 82.) The court found the evidence sufficient to prove knowledge because the items
were found in the defendant’s immediate vicinity behind the sun visor of his car.
The court held that these were suspicious circumstances sufficient to show that the
defendant knew the property in his possession was stolen. (Id. at p. 83.)
       This case is analogous. Similar to Peters, Alfredo was found with the victim’s
registration paperwork, business card, camera, and sunglasses in a removable console in
his immediate vicinity. Alfredo was found with these items just hours after the items
were stolen, in a car parked on the same street as the car that had been broken into, by
police officers who were responding to reports of individuals checking car door handles.
Two people were hiding in the back of his car. We find the circumstances surrounding
Alfredo’s possession of the stolen property sufficient to support the conclusion that he
knew the items were stolen.
       Alfredo relies on People v. Jolley (1939) 35 Cal.App.2d 159, 163, to support his
argument. In that case, the court held that the defendant’s uncontradicted testimony
negated any knowledge that the property was stolen because the circumstances
surrounding defendant’s possession were also insufficient to show such knowledge.
(Ibid.) Here, the circumstances surrounding Alfredo’s possession of the stolen items
were sufficiently suspicious to prove his knowledge. As such, this case is not analogous.


                                             4
       “[W]hat constitutes a ‘satisfactory’ explanation of possession of the ‘fruits’ of a
burglary or a larceny, is a question that primarily and impliedly must be answered by the
[fact finder] in its verdict.” (People v. Juehling (1935) 10 Cal.App.2d 527, 531-532.)
We must accept logical inferences that the trier of fact drew from the circumstantial
evidence. (People v. Maury, supra, 30 Cal.4th 342 at p. 396.) The trial court found
Alfredo’s testimony insufficient to explain the possession of the stolen property.
We agree. When combined with the suspicious circumstances surrounding his possession
of the stolen property, there is sufficient evidence to show that Alfredo knew the property
was stolen.
                                      DISPOSITION
       The judgment is affirmed.




                                                         BIGELOW, P. J.
We concur:


              RUBIN, J.




              FLIER, J.




                                             5